WEEKS, Judge
DECISION AND ORDER
Defendant Boonprakong moved for dismissal of this action because it fails to state a claim against him upon which relief can be granted. This Court ruled at the hearing on October 9, 1979 and in one subsequent order on October 14, 1979 as to certain counts.
There was an additional argument raised by defendant upon which the Court did not rule, i.e., the effect of Public Law 13-115 (§9990 et. seq. of the Government Code of Guam.) It is undisputed that plaintiffs did not submit this claim to arbitration and screening.
As noted by plaintiff in the memorandum in opposition to defendant Boonprakongs' motion, the arbitration statute has come before this Court for consideration in Civil Case No. 518-76 Van de Brug and A. Van de Brug v. R. Paramaguru et al. Judge Benson ruled that the statute in question deprives the parties of their right to trial by jury guaranteed by the Organic Act.
For reasons set forth in the order in the cited case,
IT IS ORDERED that the Motion for Dismissal is Denied.